Title: To George Washington from John Hazelwood, 22 March 1790
From: Hazelwood, John
To: Washington, George



Philadelph⟨e⟩ia March 22d 1790

The Memorial & Petition of John Hazelwood respectfully Sheweth
That your Memorialist was early appointed to Command a Vessell of force in the Pennsy[lvani]a State Fleet when he was sent by the Council of Safty to New-York to Form some fire Rafts & Ships which he performed, was ordred by your Excellency to pokepsy to construct a Boom & Chain a cross the North river which was effected, that on his return to New-York was active in bringing off the troops from long Island and Governor’s Island with Genls Putman & Mifflin, on his return to Philada he was Commi[ssion]ed Commodore of the State fleet & also was Commissiond by Congress to Command all the Contl Vessells then in the Deleware bay & river which he did and Exerted his utmost abillities at the Seige on the river Deleware & the Defence of mud Island & Red Bank Forts which your Excellency may possibly remember, & flatering himself that in these & other services he gave General Satisfaction, & for which he was honoured by Congress with a Sword—Since the peace being out of office & meeting with some heavy Losses in trade finds himself constrained to Solicit some Publick employment, and being Informed that a person is to be appointed to superintend & take care of the Buys Bacons & piers in the Deleware Bay & river
Your petitioner therefore prays your Excellency to appoint

him to that office as he has a thorough Knowledg of that business having been some time a Warden of the Port, or that your Excellency will give him some other appointment to assist him in supporting his family, which will be ever remembred with Gratitude by your Excellencies Most Obt & Very Humbl. Sevt

John Hazelwood


I beg leave to mention the Honble Robt Morris & Mr Fitzimmons to whom I have the honor of being known.

